Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
The following is a Final Office action to Application Serial Number 16/599,505, filed on October 11, 2019.  In response to Examiner’s First Office Action of April 2, 2021, Applicant, on June 25, 2021, amended claims 1-3, 5-6, 8, 12-13, and 16-20, and canceled claims 4 and 14.  Claims 1-3, 5-13, and 15-20 are pending in this application and have been rejected below.
Response to Amendment
Applicant’s amendments are acknowledged.
Claim objections have been withdrawn.
35. U.S.C. § 101 rejection has been withdrawn. 
35. U.S.C. § 112 rejection has been withdrawn.
The 35 U.S.C. § 103 rejections are hereby amended pursuant to applicants amendments. Updated 35 U.S.C. § 103 rejections have been applied to amended claims. Please refer to the § 103 rejection for further explanation and rationale.  
Response to Arguments
Applicant’s arguments filed June 25, 2021 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s .
On Pg. 8-9 of the Remarks, regarding 35 U.S.C. § 103, Applicant states that the cited references do not teach each and every element of Applicant's claims as amended.  In response, new ground(s) of rejection is made necessitated by amendment see MPEP 706.07a and refer to the 35 U.S.C. § 103 analysis below for the additional detail of Gray disclosing new amended claim language.    
Overcoming 35 USC § 101 Rejections
The reasons for withdrawal of the rejection of claims 1-3, 5-13, and 15-20 under 35 U.S.C. 101  can be found below:
 Based on current claim language and USPTO Guidance, as a whole,
the claim limitations that are indicative of integration into a practical application
when recited in a claim with a judicial exception include: at 2A, Prong 2 – improving
computing technology; solution rooted in computing technology - based on (i) determining an operational mode of the manufacturing process using the real-time, multivariate sensor data; 
(ii) determining, using the operational mode, a historical operational mode of the manufacturing process that is the same as the operational mode, wherein the historical operational mode is based on historical, multivariate sensor data for the manufacturing process; 
(iii) identifying a difference between the real-time multivariate sensor data and the historical, multivariate sensor data; 
(iv) and adjusting a control parameter of the manufacturing process based on the difference.
Thus, the limitations are applying or using the judicial exception in some other
meaningful way beyond generally linking the use of the judicial exception to a particular
technological environment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al., US Publication No 20200150634 A1 [hereinafter Gray], in view of Mai et al., US Publication No 20210064983 A1 [hereinafter Mai.
Regarding Claim 1, Gray specifically teaches
A method of managing a manufacturing process, the method comprising: receiving real-time, multivariate sensor data for the manufacturing process; (Gray Par. 24-“ Embodiments of the present disclosure are generally directed towards systems and methods for providing improved control of one or more assets in a multi-node network using stream-based processing. An industrial process may include a series of steps performed by a collection of respective components or assets disposed at nodes. Sensors disposed at each node may collect data, which a control system of the asset may compare to preset threshold values or ranges. The control system may then take one or more predetermined actions based on whether or not the collected data exceed the threshold values and/or fall within the preset ranges. Accordingly, the control system of each asset may not take into account the state of the other assets within the network working in concert to perform the industrial process when controlling the component in real time or near real time.” Par. 26-“the disclosed techniques include receiving streams of data from multiple nodes within the network, using the data received via the data streams to model one or more underlying conditions in real time or near real time (e.g., within seconds or minutes) using data received from the various streams as inputs, and then determine what, if anything, should be done to control one or more of the assets within the network to make the industrial process run more efficiently. The analysis may include, for example, using one or more analysis engines to maintain one or more models (e.g., state-based models) of various aspects of the industrial process, running scripts or routines on the received data, performing queries based on the data, updating an analysis function, applying fuzzy logic, consulting one or more truth tables, and so forth to analyze the received data in real time or near real time. In some embodiments, the received data may be cleansed or preprocessed to check for frozen data, transform units, identify data types, provide relevant data to the appropriate analysis engines, etc.”)
determining an operational mode of the manufacturing process using the real-time, multivariate sensor data (Gray Par. 24-“An industrial process may include a series of steps performed by a collection of respective components or assets disposed at nodes. Sensors disposed at each node may collect data, which a control system of the asset may compare to preset threshold values or ranges."; Par. 38-"Moreover, the stream-based processing analysis system 10 may access historical data associated with the respective RTU 100, data associated with well devices associated with the respective RTU 100, data associated with the industrial site associated with the respective RTU 100 and the like to further analyze the data acquired by the RTU 100. "; Par. 48-"The analysis engines may be set up to model a broad aspect of an industrial system (e.g., output of a manufacturing system) based on a large number of inputs, a specific aspect of an industrial system (e.g., pressure of a reservoir or a temperature at a location of a manufacturing process), or anywhere in between.”; Par. 86-“As shown, the sensors 14 may be disposed throughout the process to measure various parameters (e.g., pressure, temperature, flow rate, etc.) during the process.”)
determining, using the operational mode, a historical operational mode of the manufacturing process that is the same as the operational mode, wherein the historical operational mode is based on historical, multivariate sensor data for the manufacturing process  (Gray Par. 38-"Moreover, the stream-based processing analysis system 10 may access historical data associated with the respective RTU 100, data associated with well devices associated with the respective RTU 100, data associated with the industrial site associated with the respective RTU 100 and the like to further analyze the data acquired by the RTU 100. "; Par. 48-"The analysis engines may be set up to model a broad aspect of an industrial system (e.g., output of a manufacturing system) based on a large number of inputs, a specific aspect of an industrial system (e.g., pressure of a reservoir or a temperature at a location of a manufacturing process), or anywhere in between.”; Par. 50-“Along these lines, in some embodiments, as data is collected, some or all of the data may be added to a database of historical data and used to fine tune the model. If only some of the data is stored in the database as historical data, decisions as to what data should be stored in the database may be made automatically or by a human expert. For example, when the system undergoes conditions that are unusual or otherwise noteworthy, a decision may be made to store data from before, during, and/or after that condition in the database. In some embodiments, the historical data in the database may be used to train a machine learning algorithm. The machine learning algorithm may then be used to develop a model used to analyze the data streams 204, 206, 208, or the machine learning algorithm may analyze the data streams 204, 206, 208 itself to determine the underlying condition.”)
identifying a difference between the real-time multivariate sensor data and the historical, multivariate sensor data (Gray Par. 63- “FIG. 5 is a flow chart of a process 340 that expands the identify data block 304 of FIG. 4 into a subprocess 304. As shown, data is received (block 202) from multiple data streams 204, 206, 208. At block 342, the server parses the data received from the various data streams 204, 206, 208 to group portions of data by type and identify the type of each portion of data. … In some embodiments, the server may be able to identify or infer the data type based on the values of the data and how the values change over time. For example, the server know based on the range of value received via a data stream and the rate of change in the values that the data likely corresponds to well pressure for an ESP well. In other embodiments, the server may compare data received via a data stream to data received via a different data stream of a known type or historical data of a known type to determine the type of data.”);
 and adjusting a control parameter of the manufacturing process based on the difference, wherein the operational mode is based on at least one of: a level of operation in a continuous flow process …; (Gray Par. 28-“As shown, each node 12 may include one or more sensors 14 and/or one or more actuators 16. The sensors 14 may sense one or more parameters (e.g., temperature, pressure, flow rate, etc.) and provide a stream of measurements for the one or more parameters. The actuators 16 may be configured to move in response to a control signal to adjust one or more properties at one or more nodes 12 or to perform one or more tasks at one or more of the nodes 12.”; Par. 30-“ The processor 26 may determine recommended actions, generate control signals for implementing recommended actions, generate notifications, generate visualizations, etc.”; Par. 29-“ The nodes 12 may include one or more industrial devices or assets that make up automation systems operating within respective facilities. Exemplary automation systems may include, but are not limited to, batch control systems (e.g., mixing systems), continuous control systems (e.g., proportional-integral-derivative (PID) control systems), or discrete control systems.”; Par. 55-“The user may then acknowledge the recommendation and implement the recommended action or decline to implement the recommended action. In some embodiments, the server may execute the recommended action (block 224) upon determining that approval for the recommended action has been received (block 228). In some embodiments, the action may include sending a command or signal to an actuator or other component to adjust its operation (e.g., speed, temperature). In other embodiments, the user may take action to implement the recommended action. The server may then return to 202 and cleanse new data received from the data streams 204, 206, 208.”)
Gray teaches continuous flow processes and the feature is expounded upon by Mai:
… relating to a joint set of process variables, a representation of a joint dynamic of the set of process variables over a predefined length, and a joint configuration of an uptime/downtime of a plurality of units comprising a process flow. (Mai Par. 2-“US2007014293 5A1 discloses a method and arrangement in a computer system for controlling a process in which a process is described as a number of process variables and as process elements. Each process element includes a rule for transitioning to at least one other process element and actions to be performed when the process element is active. By making transition calculations to a new process state, based on actions and the rules, a process control system and method is provided that can handle most different kinds of processes and that can be executed with a limited amount of program code.; Par. 16-“ In yet another aspect, there is provided a method for evaluating a reinforcement learning agent, the method comprising: partitioning a validation data set into two or more fixed time periods; for each period, evaluating a summary statistic of a metric for a process; and percentage of occurrences when an action of an operator matches an action of the agent; and correlating the summary statistic and percentage across all fixed time periods.”; Par. 61-“ The state, S.sub.t, is a vector representation of the process status. It captures the status at the current time t, or even past times [t-k, . . . , t-1] to capture any important temporal relationship. “; Par. 72-“ time-dependent reward function r(s.sub.t, s.sub.t+1, a.sub.t) signifies whether the action a.sub.t is `good` or `bad` based on the current status s.sub.t, or future status s.sub.t+1, of the process. It can return a real value or binary value. Usually, whether a state/action is good or bad can be quantified by one or more metrics. In an example of a complex manufacturing process, the one or metrics may be yield, quality of the products, system downtime, etc. These metrics may be present at each decision time but can also come at a different time interval.”)

Gray and Mai are directed to manufacturing numerical control processes. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gray to utilize time dependent process variables, as taught by Mai, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gray with the motivation of learning the operator's good behavior and avoiding the operator's mistakes (Mai Par. 72).
Regarding Claim 3, Claim 13 and Claim 20, teach the method of claim 1,…, the system of claim 12, wherein the hardware processor is further configured to, and the program product of claim 19…
further comprising comparing the operational mode against historical data to determine a recommended action. (Gray Par. 65-“ Comparing data of the same type from various data streams 204, 206, 208 may include comparing differences to raw threshold numbers, threshold percentages, standard deviations, and so forth. The thresholds may be manually set by a person, set algorithmically based on historical data, set by a machine learning algorithm, etc. At decision block 346, the server determines whether the difference in the data exceeds the threshold value or is outside of some acceptable range. If not, the server returns to block 202 and continues to receive data from the data streams 204, 206, 208. If yes, the server proceeds to block 348 and generates a notification and/or determines a recommended action to be taken at one or more of the nodes to return the industrial system to a more desirable operating condition. In some embodiments, the server may proceed to modify operation of one or more of the assets disposed at one or more of the nodes. In other embodiments, the server may recommend an action for approval by a user. In a further embodiment, the notification may be provided to the user informing the user that the data may not be correct, that an action is recommended, or that operation should be stopped.”)
Regarding Claim 4 and Claim 14, - Cancelled
The method of claim 1, further comprising using the operational mode to automatically affect controls to implement a production recommendation. (Gray Par. 26-“ With this is mind, the disclosed techniques include receiving streams of data from multiple nodes within the network, using the data received via the data streams to model one or more underlying conditions in real time or near real time (e.g., within seconds or minutes) using data received from the various streams as inputs, and then determine what, if anything, should be done to control one or more of the assets within the network to make the industrial process run more efficiently. The analysis may include, for example, using one or more analysis engines to maintain one or more models (e.g., state-based models) of various aspects of the industrial process, running scripts or routines on the received data, performing queries based on the data, updating an analysis function, applying fuzzy logic, consulting one or more truth tables, and so forth to analyze the received data in real time or near real time. In some embodiments, the received data may be cleansed or preprocessed to check for frozen data, transform units, identify data types, provide relevant data to the appropriate analysis engines, etc. Based on the underlying condition, decision tables may be referenced to determine what, if any, remedial action to recommend. In some embodiments, the recommended action may be automatically taken. In other embodiments, the recommended action may be recommended to a user for approval before the action is taken. In further embodiments, the recommended action may be recommended for the user to implement on his or her own. In yet further embodiments, the recommended action may be added to a workflow (e.g., a business workflow) and/or to a user's to do list. Accordingly, the disclosed techniques provide real time or near real time feedback for one or more assets within a multi-node network based on a holistic model of the network generated using streams of data provided by multiple nodes.”)
Regarding Claim 9, Gray in view of Mai teach the method of claim 1…
Gray teaches continuous flow processes and the feature is expounded upon by Mai:
further comprising partitioning sensor data according to run- lengths discovered on a common time-line for a primary process variable of the set of process variables. (Mai Par. 16-18- In yet another aspect, there is provided a method for evaluating a reinforcement learning agent, the method comprising : partitioning a validation data set into two or more fixed time periods; for each period, evaluating a summary statistic of a metric for a process; and percentage of occurrences when an action of an operator matches an action of the agent; and correlating the summary statistic and percentage across all fixed time periods.; In yet another aspect, there is provided a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to : partition a validation data set into two or more fixed time periods; for each period, evaluate a summary statistic of a metric for a process; and percentage of occurrences when an action of an operator matches an action of the agent; and correlate the summary statistic and percentage across all fixed time periods.; In yet another aspect, there is provided a computing system, the computing system comprising: a processor; and a memory storing instructions that, when executed by the processor, configure the system to : partition a validation data set into two or more fixed time periods; for each period, evaluate a summary statistic of a metric for a process; and percentage of occurrences when an action of an operator matches an action of the agent; and correlate the summary statistic and percentage across all fixed time periods.”)

Gray and Mai are directed to manufacturing numerical control processes. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gray to utilize time dependent process variables, as taught by Mai, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gray with the motivation of learning the operator's good behavior and avoiding the operator's mistakes (Mai Par. 72).
Regarding Claim 12, Gray specifically teaches
A system comprising: a memory; and a hardware processor communicatively coupled to the memory, the hardware processor configured to: receive real-time, multivariate sensor data for a manufacturing process …(Gray Par. 24-“ Embodiments of the present disclosure are generally directed towards systems and methods for providing improved control of one or more assets in a multi-node network using stream-based processing. An industrial process may include a series of steps performed by a collection of respective components or assets disposed at nodes. Sensors disposed at each node may collect data, which a control system of the asset may compare to preset threshold values or ranges. The control system may then take one or more predetermined actions based on whether or not the collected data exceed the threshold values and/or fall within the preset ranges. Accordingly, the control system of each asset may not take into account the state of the other assets within the network working in concert to perform the industrial process when controlling the component in real time or near real time.” Par. 26-“ the disclosed techniques include receiving streams of data from multiple nodes within the network, using the data received via the data streams to model one or more underlying conditions in real time or near real time (e.g., within seconds or minutes) using data received from the various streams as inputs, and then determine what, if anything, should be done to control one or more of the assets within the network to make the industrial process run more efficiently. The analysis may include, for example, using one or more analysis engines to maintain one or more models (e.g., state-based models) of various aspects of the industrial process, running scripts or routines on the received data, performing queries based on the data, updating an analysis function, applying fuzzy logic, consulting one or more truth tables, and so forth to analyze the received data in real time or near real time. In some embodiments, the received data may be cleansed or preprocessed to check for frozen data, transform units, identify data types, provide relevant data to the appropriate analysis engines, etc.”; Par. 28-“ In some embodiments, one or more of the nodes 12 may include a hardware processor 18 and a memory component 20. The processor 18 and memory component 20 may represent a computing device coupled to the node 12, a control system for the node 12, a user interface for the node 12, or some combination thereof.”)
…and to determine an operational mode for the manufacturing process the real- time, multivariate sensor data (Gray Par. 24-“An industrial process may include a series of steps performed by a collection of respective components or assets disposed at nodes. Sensors disposed at each node may collect data, which a control system of the asset may compare to preset threshold values or ranges."; Par. 38-"Moreover, the stream-based processing analysis system 10 may access historical data associated with the respective RTU 100, data associated with well devices associated with the respective RTU 100, data associated with the industrial site associated with the respective RTU 100 and the like to further analyze the data acquired by the RTU 100. "; Par. 48-"The analysis engines may be set up to model a broad aspect of an industrial system (e.g., output of a manufacturing system) based on a large number of inputs, a specific aspect of an industrial system (e.g., pressure of a reservoir or a temperature at a location of a manufacturing process), or anywhere in between.”; Par. 86-“As shown, the sensors 14 may be disposed throughout the process to measure various parameters (e.g., pressure, temperature, flow rate, etc.) during the process.”);
determine, using the operational mode, a historical operational mode of the manufacturing process that is the same as the operational mode, wherein the historical operational mode is based on using historical, multivariate sensor data for the manufacturing process; (Gray Par. 38-"Moreover, the stream-based processing analysis system 10 may access historical data associated with the respective RTU 100, data associated with well devices associated with the respective RTU 100, data associated with the industrial site associated with the respective RTU 100 and the like to further analyze the data acquired by the RTU 100. "; Par. 48-"The analysis engines may be set up to model a broad aspect of an industrial system (e.g., output of a manufacturing system) based on a large number of inputs, a specific aspect of an industrial system (e.g., pressure of a reservoir or a temperature at a location of a manufacturing process), or anywhere in between.”; Par. 50-“Along these lines, in some embodiments, as data is collected, some or all of the data may be added to a database of historical data and used to fine tune the model. If only some of the data is stored in the database as historical data, decisions as to what data should be stored in the database may be made automatically or by a human expert. For example, when the system undergoes conditions that are unusual or otherwise noteworthy, a decision may be made to store data from before, during, and/or after that condition in the database. In some embodiments, the historical data in the database may be used to train a machine learning algorithm. The machine learning algorithm may then be used to develop a model used to analyze the data streams 204, 206, 208, or the machine learning algorithm may analyze the data streams 204, 206, 208 itself to determine the underlying condition.”)
identify a difference between the real-time multivariate sensor data and the historical, multivariate sensor data (Gray Par. 63- “FIG. 5 is a flow chart of a process 340 that expands the identify data block 304 of FIG. 4 into a subprocess 304. As shown, data is received (block 202) from multiple data streams 204, 206, 208. At block 342, the server parses the data received from the various data streams 204, 206, 208 to group portions of data by type and identify the type of each portion of data. … In some embodiments, the server may be able to identify or infer the data type based on the values of the data and how the values change over time. For example, the server know based on the range of value received via a data stream and the rate of change in the values that the data likely corresponds to well pressure for an ESP well. In other embodiments, the server may compare data received via a data stream to data received via a different data stream of a known type or historical data of a known type to determine the type of data.”);
 and adjust a control parameter of the manufacturing process based on the difference, wherein the operational mode is based on at least one of: a level of operation in a continuous flow process …; (Gray Par. 28-“As shown, each node 12 may include one or more sensors 14 and/or one or more actuators 16. The sensors 14 may sense one or more parameters (e.g., temperature, pressure, flow rate, etc.) and provide a stream of measurements for the one or more parameters. The actuators 16 may be configured to move in response to a control signal to adjust one or more properties at one or more nodes 12 or to perform one or more tasks at one or more of the nodes 12.”; Par. 30-“ The processor 26 may determine recommended actions, generate control signals for implementing recommended actions, generate notifications, generate visualizations, etc.”; Par. 29-“ The nodes 12 may include one or more industrial devices or assets that make up automation systems operating within respective facilities. Exemplary automation systems may include, but are not limited to, batch control systems (e.g., mixing systems), continuous control systems (e.g., proportional-integral-derivative (PID) control systems), or discrete control systems.”; Par. 55-“The user may then acknowledge the recommendation and implement the recommended action or decline to implement the recommended action. In some embodiments, the server may execute the recommended action (block 224) upon determining that approval for the recommended action has been received (block 228). In some embodiments, the action may include sending a command or signal to an actuator or other component to adjust its operation (e.g., speed, temperature). In other embodiments, the user may take action to implement the recommended action. The server may then return to 202 and cleanse new data received from the data streams 204, 206, 208.”)
Gray teaches continuous flow processes and the feature is expounded upon by Mai:
… relating to a joint set of process variables, a representation of a joint dynamic of the set of process variables over a predefined length, and a joint configuration of an uptime/downtime of a plurality of units comprising a process flow. (Mai Par. 2-“ US2007014293 5A1 discloses a method and arrangement in a computer system for controlling a process in which a process is described as a number of process variables and as process elements. Each process element includes a rule for transitioning to at least one other process element and actions to be performed when the process element is active. By making transition calculations to a new process state, based on actions and the rules, a process control system and method is provided that can handle most different kinds of processes and that can be executed with a limited amount of program code.; Par. 16-“ In yet another aspect, there is provided a method for evaluating a reinforcement learning agent, the method comprising: partitioning a validation data set into two or more fixed time periods; for each period, evaluating a summary statistic of a metric for a process; and percentage of occurrences when an action of an operator matches an action of the agent; and correlating the summary statistic and percentage across all fixed time periods.”; Par. 61-“ The state, S.sub.t, is a vector representation of the process status. It captures the status at the current time t, or even past times [t-k, . . . , t-1] to capture any important temporal relationship. “; Par. 72-“ time-dependent reward function r(s.sub.t, s.sub.t+1, a.sub.t) signifies whether the action a.sub.t is `good` or `bad` based on the current status s.sub.t, or future status s.sub.t+1, of the process. It can return a real value or binary value. Usually, whether a state/action is good or bad can be quantified by one or more metrics. In an example of a complex manufacturing process, the one or metrics may be yield, quality of the products, system downtime, etc. These metrics may be present at each decision time but can also come at a different time interval.”)

Gray and Mai are directed to manufacturing numerical control processes. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gray to utilize time dependent process variables, as taught by Mai, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gray with the motivation of learning the operator's good behavior and avoiding the operator's mistakes (Mai Par. 72).
Regarding Claim 19, Gray specifically teaches
A computer program product to determine an operational mode of a production system from sensor data, the computer program product comprising: a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to: (Gray Par. 42-“ As shown in FIG. 2, the RTU 46 may include the communication component 106, the processor 108, the memory 110, a storage 112, input/output (I/O) ports 114, a display 116, and the like. The communication component 106 may be a wireless or wired communication component that may facilitate communication between different RTUs 100, gateway communication devices, various control systems, and the like. The processor 108 may be any type of computer processor or microprocessor capable of executing computer-executable code. The memory 110 and the storage 112 may be any suitable articles of manufacture that can serve as media to store processor-executable code, data, or the like. These articles of manufacture may represent computer-readable media (i.e., any suitable form of memory or storage) that may store the processor-executable code used by the processor 108 to perform the presently disclosed techniques. The memory 110 and the storage 112 may also be used to store data received via the I/O ports 114, data analyzed by the processor 108, or the like.”; Par 69-“As previously described, sensor data may be collected from multiple sensors 14 disposed throughout the well. The sensor data may have been received in states or converted into states after being received.”)
receive real-time, multivariate sensor data for a manufacturing process ;(Gray Par. 24-“Embodiments of the present disclosure are generally directed towards systems and methods for providing improved control of one or more assets in a multi-node network using stream-based processing. An industrial process may include a series of steps performed by a collection of respective components or assets disposed at nodes. Sensors disposed at each node may collect data, which a control system of the asset may compare to preset threshold values or ranges. The control system may then take one or more predetermined actions based on whether or not the collected data exceed the threshold values and/or fall within the preset ranges. Accordingly, the control system of each asset may not take into account the state of the other assets within the network working in concert to perform the industrial process when controlling the component in real time or near real time.” “; Par. 26-“ the disclosed techniques include receiving streams of data from multiple nodes within the network, using the data received via the data streams to model one or more underlying conditions in real time or near real time (e.g., within seconds or minutes) using data received from the various streams as inputs, and then determine what, if anything, should be done to control one or more of the assets within the network to make the industrial process run more efficiently. The analysis may include, for example, using one or more analysis engines to maintain one or more models (e.g., state-based models) of various aspects of the industrial process, running scripts or  (Gray Par. 24-“An industrial process may include a series of steps performed by a collection of respective components or assets disposed at nodes. Sensors disposed at each node may collect data, which a control system of the asset may compare to preset threshold values or ranges."; Par. 38-"Moreover, the stream-based processing analysis system 10 may access historical data associated with the respective RTU 100, data associated with well devices associated with the respective RTU 100, data associated with the industrial site associated with the respective RTU 100 and the like to further analyze the data acquired by the RTU 100. "; Par. 48-"The analysis engines may be set up to model a broad aspect of an industrial system (e.g., output of a manufacturing system) based on a large number of inputs, a specific aspect of an industrial system (e.g., pressure of a reservoir or a temperature at a location of a manufacturing process), or anywhere in between.”; Par. 86-“As shown, the sensors 14 may be disposed throughout the process to measure various parameters (e.g., pressure, temperature, flow rate, etc.) during the process.”)routines on the received data, performing queries based on the data, updating an analysis function, applying fuzzy logic, consulting one or more truth tables, and so forth to analyze the received data in real time or near real time. In some embodiments, the received data may be cleansed or preprocessed to check for frozen data, transform units, identify data types, provide relevant data to the appropriate analysis engines, etc.”);
determine an operational mode of the manufacturing process using the real-time, multivariate sensor data(Gray Par. 24-“An industrial process may include a series of steps performed by a collection of respective components or assets disposed at nodes. Sensors disposed at each node may collect data, which a control system of the asset may compare to preset threshold values or ranges."; Par. 38-"Moreover, the stream-based processing analysis system 10 may access historical data associated with the respective RTU 100, data associated with well devices associated with the respective RTU 100, data associated with the industrial site associated with the respective RTU 100 and the like to further analyze the data acquired by the RTU 100. "; Par. 48-"The analysis engines may be set up to model a broad aspect of an industrial system (e.g., output of a manufacturing system) based on a large number of inputs, a specific aspect of an industrial system (e.g., pressure of a reservoir or a temperature at a location of a manufacturing process), or anywhere in between.”; Par. 86-“As shown, the sensors 14 may be disposed throughout the process to measure various parameters (e.g., pressure, temperature, flow rate, etc.) during the process.”);
  determine, using the operational mode, a historical operational mode of the manufacturing process that is the same as the operational mode, wherein the historical operational mode is based on historical, multivariate sensor data for the manufacturing process; (Gray Par. 38-"Moreover, the stream-based processing analysis system 10 may access historical data associated with the respective RTU 100, data associated with well devices associated with the respective RTU 100, data associated with the industrial site associated with the respective RTU 100 and the like to further analyze the data acquired by the RTU 100. "; Par. 48-"The analysis engines may be set up to model a broad aspect of an industrial system (e.g., output of a manufacturing system) based on a large number of inputs, a specific aspect of an industrial system (e.g., pressure of a reservoir or a temperature at a location of a manufacturing process), or anywhere in between.”; Par. 50-“Along these lines, in some embodiments, as data is collected, some or all of the data may be added to a database of historical data and used to fine tune the model. If only some of the data is stored in the database as historical data, decisions as to what data should be stored in the database may be made automatically or by a human expert. For example, when the system undergoes conditions that are unusual or otherwise noteworthy, a decision may be made to store data from before, during, and/or after that condition in the database. In some embodiments, the historical data in the database may be used to train a machine learning algorithm. The machine learning algorithm may then be used to develop a model used to analyze the data streams 204, 206, 208, or the machine learning algorithm may analyze the data streams 204, 206, 208 itself to determine the underlying condition.”)
identify a difference between the real-time multivariate sensor data and the historical, multivariate sensor data (Gray Par. 63- “FIG. 5 is a flow chart of a process 340 that expands the identify data block 304 of FIG. 4 into a subprocess 304. As shown, data is received (block 202) from multiple data streams 204, 206, 208. At block 342, the server parses the data received from the various data streams 204, 206, 208 to group portions of data by type and identify the type of each portion of data. … In some embodiments, the server may be able to identify or infer the data type based on the values of the data and how the values change over time. For example, the server know based on the range of value received via a data stream and the rate of change in the values that the data likely corresponds to well pressure for an ESP well. In other embodiments, the server may compare data received via a data stream to data received via a different data stream of a known type or historical data of a known type to determine the type of data.”);
and adjust a control parameter of the manufacturing process based on the difference, wherein the operational mode is based on at least one of: a level of operation in a continuous flow process…; (Gray Par. 28-“As shown, each node 12 may include one or more sensors 14 and/or one or more actuators 16. The sensors 14 may sense one or more parameters (e.g., temperature, pressure, flow rate, etc.) and provide a stream of measurements for the one or more parameters. The actuators 16 may be configured to move in response to a control signal to adjust one or more properties at one or more nodes 12 or to perform one or more tasks at one or more of the nodes 12.”; Par. 30-“ The processor 26 may determine recommended actions, generate control signals for implementing recommended actions, generate notifications, generate visualizations, etc.”; Par. 29-“ The nodes 12 may include one or more industrial devices or assets that make up automation systems operating within respective facilities. Exemplary automation systems may include, but are not limited to, batch control systems (e.g., mixing systems), continuous control systems (e.g., proportional-integral-derivative (PID) control systems), or discrete control systems.”; Par. 55-“The user may then acknowledge the recommendation and implement the recommended action or decline to implement the recommended action. In some embodiments, the server may execute the recommended action (block 224) upon determining that approval for the recommended action has been received (block 228). In some embodiments, the action may include sending a command or signal to an actuator or other component to adjust its operation (e.g., speed, temperature). In other embodiments, the user may take action to implement the recommended action. The server may then return to 202 and cleanse new data received from the data streams 204, 206, 208.”)
Gray teaches continuous flow processes and the feature is expounded upon by Mai:
… relating to a joint set of process variables, a representation of a joint dynamic of the set of process variables over a predefined length, and a joint configuration of an uptime/downtime of a plurality of units comprising a process flow. (Mai Par. 2-“ US2007014293 5A1 discloses a method and arrangement in a computer system for controlling a process in which a process is described as a number of process variables and as process elements. Each process element includes a rule for transitioning to at least one other process element and actions to be performed when the process element is active. By making transition calculations to a new process state, based on actions and the rules, a process control system and method is provided that can handle most different kinds of processes and that can be executed with a limited amount of program code.; Par. 16-“ In yet another aspect, there is provided a method for evaluating a reinforcement learning agent, the method comprising: partitioning a validation data set into two or more fixed time periods; for each period, evaluating a summary statistic of a metric for a process; and percentage of occurrences when an action of an operator matches an action of the agent; and correlating the summary statistic and percentage across all fixed time periods.”; Par. 61-“ The state, S.sub.t, is a vector representation of the process status. It captures the status at the current time t, or even past times [t-k, . . . , t-1] to capture any important temporal relationship. “; Par. 72-“ time-dependent reward function r(s.sub.t, s.sub.t+1, a.sub.t) signifies whether the action a.sub.t is `good` or `bad` based on the current status s.sub.t, or future status s.sub.t+1, of the process. It can return a real value or binary value. Usually, whether a state/action is good or bad can be quantified by one or more metrics. In an example of a complex manufacturing process, the one or metrics may be yield, quality of the products, system downtime, etc. These metrics may be present at each decision time but can also come at a different time interval.”)

Gray and Mai are directed to manufacturing numerical control processes. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gray to utilize time dependent process variables, as taught by Mai, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gray with the motivation of learning the operator's good behavior and avoiding the operator's mistakes (Mai Par. 72).
Claims 2  and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al., US Publication No 20200150634 A1 [hereinafter Gray], in view of Mai et al., US Publication No 20210064983 A1 [hereinafter Mai], and in further view of Cohen et al., US Publication No 20190311273 A1 [hereinafter Cohen].
Regarding Claim 2 and Claim 15, Gray in view of Mai teach the method of claim 1…. and the system of claim 12….
Gray fails to teach the following feature taught by Mai:
wherein when the operational mode comprises a representation of joint dynamics of process variables over a predefined length, the operational mode is determined by using a recurrent neural network based auto encoder to encode the joint dynamics into a lower dimensional compressed vector representation, (Mai Par. 5-“ In another aspect, there is provided a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to: obtain training data of a process, the training data comprising information about a current process state, an action from a plurality of actions applied to the current process state, a next process state obtained by applying the action to the current process state, a reward based on a metric of the process, the reward depending on the current process state, the action, and the future process state; and a long-term reward comprising the reward and one or more future rewards; and train a neural network on the training data to provide a recommended probability of each action from the plurality of actions, wherein a policy gradient algorithm adjusts a raw action probability output by the neural network to the recommended probability by incorporating domain knowledge of the process"; Par. 61-"The state, S.sub.t, is a vector representation of the process status. It captures the status at the current time t, or even past times [t-k, . . . , t-1] to capture any important temporal relationship."; Par. 145-"An engine can be an encoded block of functionality, such as a platform, a library, an object or a software development kit”)

Gray and Mai are directed to manufacturing numerical control processes. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gray to utilize time dependent process variables, as taught by Mai, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gray with the motivation of learning the operator's good behavior and avoiding the operator's mistakes (Mai Par. 72).
Gray in view of Mai fail to teach the following feature taught by Cohen:
and by clustering the vector representation across multiple historical sequences into a plurality of operational modes that includes the operational mode. (Cohen Par. 79-“ generating 301 a prediction model 150 (by receiving historical event data with event representations of events from a particular industrial machine that has common properties with the IMUS, by obtaining event features and event vectors, by clustering the vectors to assign clusters to states, by identifying state transition probabilities, and by providing the prediction model having event codes as input and transition probabilities as output;”)

Gray, Mai and Cohen are directed to manufacturing numerical control processes. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gray in view of Mai to utilize clustering, as taught by Cohen, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gray in view of Mai with the motivation of efficiency and effectiveness in the supervision of industrial machines (Cohen Par. 9).
Claims 5-7 and  16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al., US Publication No 20200150634 A1 [hereinafter Gray], in view of Mai et al., US Publication No 20210064983 A1 [hereinafter Mai], and in further view of Guyon et al., Model Selection: Beyond the Bayesian/ Frequentist Divide, Journal of Machine Learning Research 11 (2010) pgs. 61-87 [hereinafter Guyon].

Regarding Claim 5, Gray in view of Mai teach the method of claim 2….
Gray in view of Mai fail to teach the following feature taught by Guyon:
wherein clustering the vector representation further includes using a K-means or Gaussian mixture model. (Guyon Pg. 66-“ For increasing values of A the space of parameters is organized in nested subsets. Vapnik (1998) proves for
Support Vector Machines (SVM) and Bartlett (1997) for neural networks that tighter performance bounds are obtained by increasing A. The newly introduced parameter allows us to monitor the bias/variance tradeoff. Using a Lagrange multiplier, the problem may be replaced by that of minimizing a regularized risk functional Rreg = Rtr + γkwk, γ > 0, where the training loss function is the so-called “hinge loss” (see e.g., Hastie et al., 2000). The same regularizer… is used in ridge regression (Hoerl, 1962), “weight decay” neural networks (Werbos, 1988), regularized radialbasis function networks (Poggio and Girosi, 1990), Gaussian processes (MacKay, 1992), together with the square loss function."; Pg. 69-"Clustering is also a popular preprocessing method of dimensionality reduction, championed by Saeed (2009) who used a Bernoulli mixture model as an input to an artificial neural network. In his paper on data grid models Boulle (2009) proposes a new method of data discretization. It can be used directly as part of a learning machine based on data grids (stepwise constant predictors) or as a preprocessing to other learning machines, such as the Na¨ıve Bayes classifier. Of particular interest in this paper is the use of data dependent priors”)

Gray and Mai are directed to manufacturing numerical control processes. It would have been obvious to use statistical modelling before the effective filing date of the claimed invention to have modified the teachings of Gray to utilize heuristic modeling techniques, as taught by Guyon, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gray in view of Mai with the motivation of selecting the best model using heuristic or principled methods (Guyon Pg. 61).

Regarding Claim 7, Gray in view of Mai in further view of Guyon teach the method of claim 6….
Gray in view of Mai fail to teach the following feature taught by Guyon:
further comprising using the piece-wise constant to determine the operational mode. (Guyon Pg. 70-“ A clever piece-wise S-shaped function, flat on the asymptotes, was used in Chu et al. (2006) to implement sparsity for a Bayesian SVM algorithm."; Pg. 76-"For some models, the evaluation function is piecewise linear between a few discontinuous changes occurring for a few finite hyper-parameter values. The whole path can be reconstructed from only the values of the evaluation function at those given points. "; Pg. 69-" In regression, the square loss corresponds to Gaussian noise model, but other choices are possible. For instance, recently, Gavin Cawley and NicolaTalbot implemented Poisson regression for kernel machines (Cawley et al., 2007)"; Pg. 76-"g time. Greedy search methods include forward selection and backward elimination methods. Single-pass evaluation functions include penalized training error functionals (regularized functionals, MAP estimates) and virtual-leave-one-out estimators.”)

Gray and Mai are directed to manufacturing numerical control processes. It would have been obvious to use statistical modelling before the effective filing date of the claimed invention to have modified the teachings of Gray to utilize heuristic modeling techniques, as taught by Guyon, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gray in view of Mai with the motivation of selecting the best model using heuristic or principled methods (Guyon Pg. 61).
Regarding Claim 7 and Claim 17, Gray in view of Mai in further view of Guyon teach the method of claim 6…. and the system of claim 16, wherein the hardware processor is further configure to….

Gray in view of Mai fail to teach the following feature taught by Guyon:
further comprising using the piece-wise constant to determine the operational mode. (Guyon Pg. 76-“ For some models, the evaluation function is piecewise linear between a few discontinuous changes occurring for a few finite hyper-parameter values. The whole path can be reconstructed from only the values of the evaluation function at those given points.)

Gray and Mai are directed to manufacturing numerical control processes. It would have been statistical modelling before the effective filing date of the claimed invention to have modified the teachings of Gray to utilize heuristic modeling techniques, as taught by Guyon, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gray in view of Mai with the motivation of selecting the best model using heuristic or principled methods (Guyon Pg. 61).
Regarding Claim 6 and Claim 16, Gray in view of Mai teach the method of claim 1, further comprising… and the system of claim 12, wherein the mode module is further configured to ….
Gray in view of Mai fail to teach the following feature taught by Guyon:
using a piece- wise constant compressed approximation with a penalized square-loss minimization between an original signal and an approximation, where a penalty is applied to a successive differences. (Guyon Pg. 76-“ For some models, the evaluation function is piecewise linear between a few discontinuous changes occurring for a few finite hyper-parameter values. The whole path can be reconstructed from only the values of the evaluation function at those given points… Model selection algorithms (or ensemble methods) which often require many models to be trained (e.g., wrapper methods with extensive search strategies and using cross-validation to validate models) may be unable to build solutions in a timely manner. At the expense of some acceptable loss in prediction performance, methods using greedy search strategies (like forward selection methods) and single-pass evaluation functions (requiring the training of only a single model to evaluate a given hyper-parameter choice), may considerably cut the training time. Greedy search methods include forward selection and backward elimination methods. Single-pass evaluation functions include penalized training error functionals (regularized functionals, MAP estimates) and virtual-leave-one-out estimators. The latter allows users to compute the leave-one-out-error at almost no additional computational expense than training a single predictor on all the training data; Pg. 79 and related text-“ The original algorithm builds successive models (called “weak learners”) by resampling data in a way that emphasizes examples that have proved hardest to learn. Newer versions use a weighting scheme instead of resampling (Friedman, 2000).”)

Gray and Mai are directed to manufacturing numerical control processes. It would have been obvious to use statistical modeling before the effective filing date of the claimed invention to have modified the teachings of Gray to utilize heuristic modeling techniques, as taught by Guyon, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gray in view of Mai with the motivation of selecting the best model using heuristic or principled methods (Guyon Pg. 61).
Claims 8 and  18 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al., US Publication No 20200150634 A1 [hereinafter Gray], in view of Mai et al., US Publication No 20210064983 A1 [hereinafter Mai], and in further view of Danielsson et al., US Publication No 20070142935 A1 [hereinafter Danielsson].
Regarding Claim 8 and Claim 18, Gray in view of Mai teach the method of claim 1… and the system of claim 12, wherein the hardware processor is further configure to….
Gray in view of Mai fail to teach the following feature taught by Danielsson:
further comprising inducing a plurality of corresponding levels respectively on a plurality of sets of process variables, wherein the plurality of sets of process variables includes the set of process variables, to determine for each such set of process variables of the plurality of sets of process variables, a set of joint, mutually compatible levels of operations spanning each set of process variables of the plurality of sets of process variables, wherein the levels of operation are associated with levels of flow rates in a continuous flow process. (Danielsson Par. 59-60-“ FIG. 5 describes a flow chart according to an exemplary method of the invention for controlling a process. The method starts by the process handling unit collecting 51 data for the initial process state from the database, or from any other storage, e.g. the RAM of the computer on which the process handling unit resides. Such data may be values of process variables, active process elements, and data of the active process elements such as rule data, actions etc. The process handling unit may also receive external input from other units, such as the user interface 24. The process handling unit then calculates 52 new values of process variables based on data of the current active state, such as current values of the process variables and actions of the active process elements, and possibly an external input. Thereafter, process state data including the calculated new values for the state variables are sent 53 to the rule handling unit, which calculates 54 new active process elements based on the rules associated with the current active process elements and the calculated values for the state variables, and possibly an external input. The result, i.e. the new active process elements are sent 55 back to the process handling unit, which updates 56 the database with the data for the new process state, i.e. the new active process elements and the new values of the state variables. If the process is displayed on a graphical user interface, the optional step of updating 57 the graphical user interface with the data for the new process state may also be included. ; FIG. 6 describes a flow chart of another embodiment of the invention. In this embodiment the calculation steps are performed in one and the same unit, i.e. the rule handling unit and the process handling unit in FIG. 4 are actually only one unit, called a process control unit. In this case, the method starts by the process control unit collecting 61 data for the initial process state from the database, or from any other storage, e.g. the RAM of the computer on which the process control unit resides. Such data may be values of process variables, active process elements, and data of the active process elements such as rule data, actions etc. The process control unit may also receive external input from other units, such as the user interface described in FIG. 4. The process control unit then calculates 62 new values of process variables based on data of the current state, such as current values of the process variables and actions of the active process elements, and possibly an external input. Thereafter, the process control unit calculates 63 new active process elements based on the rules associated with the current active process elements and the calculated new values for the state variables, and possibly an external input. The database is then updated 64 with the data for the new process state, i.e. the new active process elements and the new values of the state variables. If the process is displayed on a graphical user interface, the optional step of updating 65 the graphical user interface with the data for the new process state is also included.”)

Gray and Mai are directed to manufacturing numerical control processes. It would have been obvious to modify the set point of Gray in view of Mai (continuous control variables) (Mai Par. 62) before the effective filing date of the claimed invention to further compare process variables, as taught by Danielsson, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gray in view of Mai with the motivation of logic that is used to control transitions can be verified, analyzed and optimized through the use of formal mathematical proof methods. (Danielsson Pg. 13).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gray et al., US Publication No 20200150634 A1 [hereinafter Gray], in view of Mai et al., US Publication No 20210064983 A1 [hereinafter Mai], and in further view of Eggels et al., Clustering based collocation for uncertainty propagation with multivariate dependent inputs, [hereinafter Eggels].

Regarding Claim 10, Gray in view of Mai teach the method of claim 1….
Gray in view of Mai fail to teach the following feature taught by Eggels:
further comprising perform a multivariate clustering operation across a plurality of piece-wise constant level vectors to determine the operational mode. (Eggels Abstract-“ we propose the use of partitioning and clustering methods as an alternative to Gaussian quadrature for stochastic collocation. The key idea is to use cluster centers as the nodes for collocation. In this way, we can extend the use of collocation methods to uncertainty propagation with multivariate, dependent input, in which the output approximation is piecewise constant on the clusters. The approach is particularly useful in situations where the probability distribution of the input is unknown, and only a sample from the input distribution is available. We examine several clustering methods and assess the convergence of collocation based on these methods both theoretically and numerically. We demonstrate good performance of the proposed methods, most notably for the challenging case of nonlinearly dependent inputs in higher dimensions."; Pg. 4 -"Consider a function u(x) : Ω 7→ R , Ω ⊆ R p, that maps a vector of input variables to a scalar output. Let us assume x is a realization of a random variable χ with probability density function f(x).”)

Gray and Mai are directed to manufacturing numerical control processes. It would have been obvious to use statistical modelling before the effective filing date of the claimed invention to have modified the teachings of Gray in view of Mai to utilize modeling techniques, as taught by Eggels, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gray in view of Mai with the motivation of demonstrating efficiency for higher dimensions of the inputs (Eggels Pg. 3).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gray et al., US Publication No 20200150634 A1 [hereinafter Gray], in view of Mai et al., US Publication No 20210064983 A1 [hereinafter Mai], and in further view of Beard et al., US Publication No 20190303143 A1 [hereinafter Beard].

Regarding Claim 11, Gray in view of Mai teach the method of claim 1….
Gray in view of Mai fail to teach the following feature taught by Beard:
wherein a bit vector encodes the joint configuration of the uptime/downtime of a plurality of units comprising a process flow. (Beard Par.67-“ In one embodiment, a bit-vector is used to indicate vector data -flow. The length of the bit-vector is equal to or less than the number of available vector registers. This condition ensures that the number of live vector registers at any one cycle doesn't exceed the supply. In the example below, and in FIG. 7, the bit-vector is only 7 registers long, however, in a given implementation its length will correspond to the number of architected registers. For example, if there are 31 architected registers, the bit vector will store 31 register bits +1 success bit. Herein, the bit vector is referred to as a "data -flow vector".”)

Gray and Mai are directed to manufacturing numerical control processes. It would have been obvious to use statistical modelling before the effective filing date of the claimed invention to have modified the teachings of Gray in view of Mai to utilize modeling techniques, as taught by Beard, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gray in view of Mai with the motivation of improved processing of vector data. (Beard Pg. 16).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent Application No. US 20190339688 A1 to Cella et al.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/CHESIREE A WALTON/ Examiner, Art Unit 3624                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624